               Case 4:19-cv-04717-PJH Document 150 Filed 12/17/20 Page 1 of 3



      CITY ATTORNEY’S OFFICE                             OFFICE OF THE COUNTY COUNSEL
 1    CITY AND COUNTY OF SAN FRANCISCO                   COUNTY OF SANTA CLARA
      DENNIS J. HERRERA, State Bar #139669               JAMES R. WILLIAMS, State Bar #271253
 2    City Attorney                                      County Counsel
      JESSE C. SMITH, State Bar #122517                  GRETA S. HANSEN, State Bar #251471
 3    Chief Assistant City Attorney                      Chief Assistant County Counsel
      RONALD P. FLYNN, State Bar #184186                 LAURA TRICE, State Bar #284837
 4    Chief Deputy City Attorney                         Lead Deputy County Counsel
      YVONNE R. MERÉ, State Bar #173594                  RAPHAEL N. RAJENDRA, State Bar #255096
 5    Chief of Complex and Affirmative Litigation        Deputy County Counsel
      SARA J. EISENBERG, State Bar #269303               JULIA B. SPIEGEL, State Bar #292469
 6    Chief of Strategic Advocacy                        Deputy County Counsel
      MATTHEW D. GOLDBERG, State Bar #240776             H. LUKE EDWARDS, State Bar #313756
 7    Deputy City Attorney                               Deputy County Counsel
      City Hall, Room 234                                70 West Hedding Street
 8    1 Dr. Carlton B. Goodlett Place                    East Wing, Ninth Floor
      San Francisco, California 94102-4602               San Jose, CA 95110-1770
 9    Telephone:     (415) 554-4748                      Telephone:     (408) 299-5900
      Facsimile:     (415) 554-4715                      Facsimile:     (408) 292-7240
10    E-Mail:        matthew.goldberg@sfcityatty.org     E-Mail:        luke.edwards@cco.sccgov.org
11    Attorneys for Plaintiff                            Attorneys for Plaintiff
      CITY AND COUNTY OF SAN FRANCISCO                   COUNTY OF SANTA CLARA
12

13
                                    UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
      CITY AND COUNTY OF SAN FRANCISCO                  Case No. 4:19-cv-4717-PJH
16    and COUNTY OF SANTA CLARA,
                                                        JOINT STATUS REPORT
17             Plaintiffs,
18             vs.
19    U.S. CITIZENSHIP AND IMMIGRATION
      SERVICES; DEPARTMENT OF
20    HOMELAND SECURITY; CHAD F. WOLF,
      Acting Secretary of Homeland Security; and
21    KENNETH T. CUCCINELLI, in his official
      capacity as Acting Director of U.S. Citizenship
22    and Immigration Services,
23             Defendants.
24

25

26

27

28

     Joint Status Report                                                              No. 4:19-cv-4717-PJH
               Case 4:19-cv-04717-PJH Document 150 Filed 12/17/20 Page 2 of 3




 1           The parties respectfully submit this Joint Status Report pursuant to the Court’s January 10, 2020

 2   Order, ECF No. 141. In that Order, the Court stayed all proceedings in this matter pending resolution

 3   of the appeal in Ninth Circuit Case No. 19-17213. The Court also ordered that the parties submit a status

 4   report within 14 days of the Ninth Circuit Court of Appeals issuing its decision on the merits in Case

 5   No. 19-17213. See id.

 6           The parties report that on December 2, 2020, the Ninth Circuit Court of Appeals issued its

 7   decision in case number 19-17213. See City & Cty. of S.F. v. U.S. Citizenship & Immigration Servs.,

 8   Nos. 19-17213, 19-17214, 19-35914, 2020 U.S. App. LEXIS 37602 (9th Cir. Dec. 2, 2020). In that

 9   decision, the Court of Appeals affirmed this Court’s Order preliminarily enjoining the DHS rule titled

10   “Inadmissibility on Public Charge Grounds.”

11           Defendants are currently considering potential next steps concerning the Ninth Circuit’s

12   decision. 1 Given the possibility of further appellate activity, the parties agree, and respectfully propose

13   to the Court, that this matter should remain stayed pending issuance of the mandate by the Court of

14   Appeals. The parties further propose that they file a joint status report within 7 days following issuance

15   of the mandate.

16

17   Dated: December 16, 2020                                 Respectfully submitted,
18                                                            DENNIS J. HERRERA
     JEFFREY BOSSERT CLARK                                    City Attorney
19   Acting Assistant Attorney General                        JESSE C. SMITH
                                                              RONALD P. FLYNN
20   ALEXANDER K. HAAS                                        YVONNE R. MERÉ
     Branch Director                                          SARA J. EISENBERG
21                                                            MATTHEW D. GOLDBERG
     By: /s/ Joshua Kolsky
22   ERIC J. SOSKIN
     Senior Trial Counsel                                     By: /s/ Sara J. Eisenberg
23   KERI L. BERMAN                                               Sara J. Eisenberg
     KUNTAL V. CHOLERA                                            Deputy City Attorney
24   JOSHUA M. KOLSKY, DC Bar No. 993430
     Trial Attorneys                                          Attorneys for Plaintiff
25   United States Department of Justice                      City and County of San Francisco
     Civil Division, Federal Programs Branch
26
     1
27    In analogous litigation, Defendants have filed petitions for a writ of certiorari with the U.S. Supreme
     Court seeking review of decisions affirming preliminary injunctions of the public charge rule by the
28   Second and Seventh Circuits.
                                                          1
     Joint Status Report                                                                     No. 4:19-cv-4717-PJH
               Case 4:19-cv-04717-PJH Document 150 Filed 12/17/20 Page 3 of 3



     1100 L Street NW                              JAMES R. WILLIAMS
 1   Washington, D.C. 20005                        County Counsel
     Tel: (202) 305-7664                           GRETA S. HANSEN
 2   Fax: (202) 616-8470                           LAURA TRICE
     joshua.kolsky@usdoj.gov                       RAPHAEL N. RAJENDRA
 3                                                 JULIA B. SPIEGEL
     Attorneys for Defendants                      H. LUKE EDWARDS
 4

 5                                                 By: /s/ H. Luke Edwards
                                                       H. Luke Edwards
 6                                                     Deputy County Counsel
 7                                                 Attorneys for Plaintiff
                                                   County of Santa Clara
 8
                                                                 ISTRIC
 9                                                          TES D      TC
                                                          TA




                                                                                     O
                                                   S
10




                                                                                      U
                                                 ED




                                                                                       RT
                                                                  ORD        ERED
                                             UNIT
11
                                                      I   T IS SO




                                                                                         R NIA
12
                                                                                  lton
13                                                                         J. Hami
                                             NO




                                                                  hyllis
                                                          Judge P




                                                                                         FO
14
                                              RT




                                                                                      LI
                                                      E R December 17, 2020 C
                                                   H




                                                                                     A
15
                                                         N                F
                                                           D IS T IC T O
16                                                               R
17

18

19
20

21

22

23

24

25

26

27

28
                                               2
     Joint Status Report                                                                 No. 4:19-cv-4717-PJH
